Citation Nr: 18100181
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 09-00 731
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to February 15, 2005 is denied.
Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 15, 2005 is denied.
FINDINGS OF FACT
1.  Prior to February 15, 2005 the Veterans service-connected PTSD has been manifested by symptomatology demonstrating occupational and social impairment with reduced reliability and productivity.
2.  Prior to February 15, 2005 the probative evidence of record is against a finding that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected PTSD.
CONCLUSIONS OF LAW
1.  Prior to February 15, 2005 the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).
2.  Prior to February 15, 2005 the criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from May 1965 to April 1967. 
In April 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.
A December 2017 rating decision increased the Veterans rating for PTSD from 50 percent to 100 percent, effective February 15, 2005.  As a higher rating for this disability may be assignable during the period on appeal and the claimant is presumed to seek the maximum available benefit, the claim for a higher rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
The Court has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to a TDIU is properly before the Board.
In December 2011 and September 2017 the Board remanded the issues on appeal for additional development.  The issues have now been returned to the Board for appellate review.
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
PTSD
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).
The Veterans disability is evaluated under Diagnostic Code 9411, which assigns ratings based upon the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.
A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.
The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3. 
One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2017).
The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, its conceptual lack of clarity and questionable psychometrics in routine practice.  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time numerous medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.
The Veteran has been in receipt of a 50 percent rating for PTSD since March 23, 2004, the date VA received the Veterans claim for compensation.
In a March 2004 Vet Center narrative summary the Veterans treating physician diagnosed PTSD and alcohol dependence.  He reported the Veteran experienced symptoms of ongoing intrusive thoughts of his previous military experience, depression, hypervigilance, difficulty concentrating, social isolation, past exaggerated startle response, emotional numbness, sense of foreshortened future, excessive sleep, low volition, and alcohol dependence.  
In July 2004 the Veteran underwent a VA examination for PTSD.  The examiner diagnosed depressive disorder, not otherwise specified.  He reported that there was no evidence to diagnose PTSD as the Veteran did not report frequent, intrusive recurring problems with PTSD symptoms.  He reported the Veteran had a drinking problem secondary to his depression.  The examiner noted that the Veteran is a plumber and taught the principle and techniques of plumbing to students in a plumbing school in Chicago.  He reported that the Veteran experienced symptoms of depression, social isolation, sleep problems, and that the Veteran drinks alcohol to cope with his depression.  
On examination, the Veteran was alert and oriented to time and place.  The Veterans affect was depressed and his mood anxious and depressed.  The Veteran denied suicidal and homicidal ideation.  He denied delusions, hallucinations or psychosis.  The examiner reported that the Veterans thought processes were delayed and slowed down due to his depression and he had difficulty with communication.  The Veterans judgment was good; however, his insight into his mental problem was very limited.  The examiner explained that the Veterans depression has some impact on his level of functioning including his isolation and divorce and assigned a GAF score of 59. 
In an October 2010 VA treatment record the Veteran reported the he last had thoughts of suicide four to five months prior.  A July 2003 private treatment report reflects that the Veteran had vague suicidal thoughts without plan, intent, or any attempt; the clinician assigned a GAF score of 50.  VA treatment reports reflect that the Veteran had flat affect, his mood has been described as sad and tired, and he had some problems with concentration and sleep.  Clinicians reported that his ability, insight and judgment were good and he did not have memory problems; GAF scores ranged from 44 to 55. 

A rating in excess of 50 percent is not warranted at any point prior to February 15, 2005 when looking at the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  For example, the July 2004 examiner reported symptoms of depression, social isolation, sleep problems, and that the Veteran drinks alcohol to cope with his depression.  The examiner explained that the Veterans depression has some impact on his level of functioning including his isolation and divorce.   During this period the Veteran did not display or report problems with obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  In fact, the Veteran was presentable at his examinations and was able to appropriately engage with the examiners.  While he had some depression, there is no indication this this affected his ability to function independently, appropriately and effectively, evidenced by his ability to teach a class on plumbing techniques. GAF scores assigned during this period ranged from 44 to 59, indicating moderate to serious symptoms.  The Veteran did experience some suicidal ideation during this period, described as vague suicidal thoughts without plan, intent, or any attempt.  However, when taking into account all of the symptomatology, including suicidal ideation, social, and occupational impairment was to a lesser degree than impairment in most areas.  Thus, a rating in excess of 50 percent is not warranted.  Id.  
In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


 
TDIU
VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
In determining whether a veteran is entitled to a TDIU, neither the veterans non-service-connected disabilities nor age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  Factors to be considered are the Veterans education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).
A 100 percent rating has been awarded effective February 15, 2005.  Prior to February 15, 2005, the Veteran was service-connected for a single disability; PTSD rated 50 percent disabling.  Thus, he was not eligible for a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The case could, however, be referred to the Director of VAs Compensation Service for consideration of an extraschedular TDIU if the evidence showed he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board finds such was not the case.  
On the Veterans application for TDIU he indicated he was unemployable as a result of his PTSD.  He asserted that he has been unemployed since March 2005.  Military personnel records reflect that the Veterans military occupational specialty was military policeman.  His response on his application for TDIU and his statements to clinicians indicates that he completed two years of college and graduated from the DeVry School of Technology.  He indicated that he completed a five year apprenticeship in plumbing, worked as a plumbing instructor from 1997 to 2005, and prior to that worked as a plumber for a variety of contractors.  In a December 2015 request for employment information the Veterans past employer confirmed that the Veteran worked full time until March 2005 when he stopped showing up to work.
Prior to February 15, 2005, the medical evidence reflects that the Veterans PTSD disorder was not productive of total occupational impairment.  As noted above, the July 2004 examiner explained that the Veterans depression has some impact on his level of functioning including his isolation and divorce and GAF scores indicated moderate to serious symptoms. 
Given that the Veteran maintained gainful employment until March 2005, and that the VA examiner has described that the Veterans symptoms cause some impact on his level of functioning including his isolation and divorce, the Board finds that the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD prior to February 15, 2005.  Thus, referral for extraschedular consideration for a TDIU is not warranted.   
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel

